department of the treasury internal_revenue_service washington d c date cc dom fs ps i uilc number release date internal_revenue_service national_office field_service_advice memorandum for assistant regional_counsel large case attn from william c sabin jr senior technician reviewer passthroughs special industries branch field service division cc dom fs p si subject this field_service_advice responds to your memorandum dated field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend partnership x y dollar_figurea dollar_figureb dollar_figurec a date date date year issue should the open_transaction principle embodied in sec_1_1233-1 be applied to determine when an obligation incurred by a partnership taxpayer in connection with a short_sale transaction of treasury bills is able to be included in the basis of partnership assets conclusion no the open_transaction principle embodied in reg sec_1_1233-1 applies only to the timing of gain_or_loss recognition for federal_income_tax purposes from the sale of the treasury bills in the short_sale transaction the principle does not apply to the determination of when the obligation is able to be included in the basis of partnership assets facts after various telephone conferences we have narrowed the issue for consideration in this memorandum to the above-noted issue statement we have summarized the facts as noted below and limit our analysis to the question presented on date of year and date of year partnership x engaged in short_sales of two-year treasury notes notes partnership x acquired these notes with an aggregate face_amount of dollar_figurea from an unrelated securities lender and agreed to return identical or similar securities to this lender the agreement to return identical or similar notes to the lender created an obligation upon partnership x partnership x sold the notes to an unrelated party for dollar_figureb and deposited the proceeds of the sale in a margin_account as required by the terms of the agreement with the securities lender on date of year y acquired a of partnership x the parties have stipulated that this acquisition resulted in a technical_termination of partnership x under sec_708 for purposes of applying the partnership rules under subchapter_k the parties have stipulated that the effect of this constructive termination was as follows under sec_732 partnership x was deemed to distribute its properties to partners in proportion to each partner’s preexisting outside_basis and under sec_723 and sec_722 the partners were deemed to contribute the partnership property to the successor partnership giving the partnership property a carryover_basis equal to the basis in the hands of the contributing partners following this transaction successor partnership x closed the short_sale transaction by acquiring identical or similar notes from an unrelated party for dollar_figurec and satisfying its obligation to return those identical or similar notes to the lender the parties disagree over whether the obligation that partnership x incurred in connection with the short_sale transaction should have increased the basis of the partnership assets prior to the constructive termination of partnership x the taxpayer is expected to argue that the obligation had a zero basis prior to closing the transaction and therefore the value of the obligation could not be included in the basis of the partnership assets prior to the constructive termination respondent takes the position that under sec_752 and sec_722 the value of the obligation is included in the basis of the partnership assets prior to the termination with a concomitant increase in the bases of the partners’ partnership interests you have asked us to consider whether the open_transaction principle embodied in reg sec_1_1233-1 supports the taxpayer’s position in this case law and analysis open_transaction reporting relates to the timing of gain_or_loss recognition it applies in the rare and extraordinary instance when there is a sale_or_other_disposition of property in which the fair_market_value of the property and thus the taxpayer’s amount_realized is so uncertain that the taxpayer is permitted to delay reporting gain_or_loss until the taxpayer has enjoyed a recovery_of basis 283_us_404 in order to avoid computation of gain based on mere estimates assumptions and speculation the transaction is deemed to be open rather than closed for gain reporting purposes reg sec_1_1233-1 adopts open_transaction reporting in short_sales by stating f or income_tax purposes a short_sale is not deemed to be consummated until delivery of property to close the short_sale thus reg sec_1_1233-1 similar to the open_transaction principle relates to the timing of gain recognition in a short_sale specifically the regulation provides that in a short_sale gain_or_loss is recognized when the replacement securities are delivered to the lender to close the short_sale the general principle set forth in reg sec_1_1233-1 has been followed in 51_tc_235 aff’d 423_f2d_485 4th cir in hendricks the tax_court sustained the position of the service that short_sale losses claimed by the taxpayer should not be taken into account until the taxable_year when the actual delivery of the shares to cover the short_sale took place hendricks follows the timing rule for gain_or_loss treatment expressed in reg sec_1_1233-1 but sets no standard for governing basis of the obligation in a short_sale 1boris j bittker martin j mcmahon jr federal income_taxation of individuals dollar_figure quoting 283_us_404 neither sec_1233 nor reg sec_1_1233-1 prescribe or suggest when the obligation that arises in a short_sale transaction is included in basis of the partnership assets in addition there is nothing in the legislative_history of sec_1233 or in the history of reg sec_1_1233-1 to suggest such a rule exists see generally staff of joint comm on internal revenue taxation 83d cong 2d sess summary of the new provisions of the internal_revenue_code of comm print s rep no 83d cong 2d sess h_r rep no 83d cong 2d sess a277 and t d 1956_2_cb_529 our position is that the only provisions which govern the determination of when the value of an obligation is included in the basis of the partnership assets are the partnership rules under subchapter_k specifically sec_752 sec_732 and sec_722 case development hazards and other considerations no more case development is needed on the sec_1233 issue sec_1233 and the regulations promulgated thereunder do not pose any hazards to the service’s position in this case
